       Case 1:20-cv-04154-PGG-SLC Document 23 Filed 11/23/20 Page 1 of 1
                                  Timothy J. Straub                                                       Dentons US LLP
                                  Managing Associate                                           1221 Avenue of the Americas
                                                                                                 New York, NY 10020-1089
                                  timothy.straub@dentons.com                                                 United States
                                  D   +1 212 768 6821
                                                                                大成 Salans FMC SNR Denton McKenna Long
                                                                                                           dentons.com




November 20, 2020


VIA ECF


The Honorable Sarah L. Cave
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


Re:    Williams v. Spartina LLC: Case No. 1:20-cv-04154-PGG-SLC

Dear Judge Cave:

We represent defendant Spartina LLC. (“Defendant”) in the above-referenced matter. Together with
counsel for plaintiff, we respectfully move the Court to stay all case deadlines for forty-five (45) days until
January 4, 2021.

The requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties will
seek the dismissal of this action pursuant to Fed. R. Civ. P. 41(a)(1).

                                                        Respectfully submitted,


                                                        /s/ Timothy J. Straub
                                                        Timothy J. Straub

                                                          The requested extension of the discovery
cc:     All counsel of record (by ECF)                    deadlines until January 4, 2021 is GRANTED.

                                                          If no stipulation of dismissal has been filed by that
                                                          date, the Court will hold an initial conference and
                                                          set a discovery schedule.

                                                          The Clerk of Court is respectfully directed to close
                                                          ECF No. 22

                                                          SO ORDERED                        11/23/2020




US_Active\115752514\V-1
